DISSENTING OPINION.
WOODSON, J.
I dissent from the majority opinion in this cause for the reason that in my judgment *605tlie charter provision in question only applies to tracts of land which, are platted and laid out in lots- and blocks, streets, avenues and alleys.
I am also of the opinion that if said charter provision was intended to apply - to unplatted ground, then in my judgment it would be violative of both the State and Federal constitutions.
Graves, J., concurs with the foregoing views.